        Case 1:18-cv-00444-RP Document 255-2 Filed 01/18/21 Page 1 of 2




                   UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF TEXAS
                          AUSTIN DIVISION

 MWK RECRUITING, INC.

             Plaintiff,

       v.

 EVAN P. JOWERS,

             Defendant.
                                              Civil Action No. 1:18-cv-00444



 EVAN P. JOWERS

             Counterclaimant,

       v.

 MWK RECRUITING, INC., ROBERT
 E. KINNEY, MICHELLE W. KINNEY,
 RECRUITING PARTNERS GP, INC.,
 KINNEY RECRUITING LLC,
 COUNSEL UNLIMITED LLC, and
 KINNEY RECRUITING LIMITED

             Counter-defendants.


                             [PROPOSED] ORDER

Before the Court is Jowers’s second motion seeking to disqualify Robert Kinney

from serving as counsel for the Kinney Entities. Dkt. ______. Having considered the

briefing,


      It is ORDERED that,
       Case 1:18-cv-00444-RP Document 255-2 Filed 01/18/21 Page 2 of 2




      Jowers’s Motion is DENIED WITHOUT PREJUDICE. Robert Kinney remains

qualified to appear in this matter through the final pretrial conference. The question

of whether Robert Kinney may appear as trial counsel in this matter will be

determined at that time.



                                              ____________________________
                                              Robert Pitman
                                              United States District Judge
